DETAILED ACTION
This office action is in response to applicant’s amendments filed on 09/17/2021.
Currently claims 1-5, 7, 9-12, 15-17, 21-22 and 24-27 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in multiple interviews with attorney of record Brian Parke on 11/05/2021 and 11/18/2021. An amended version of the claims was sent electronically to the examiner on 11/10/2021 for examiner’s amendment.
The application has been amended as follows: 
Note: Only the amended claims are included. The entire claim-set is attached as an addendum with the office action.
1. (Currently amended) A semiconductor device, comprising:
an inter-metal dielectric layer; 
a first conductive line embedded in the inter-metal dielectric layer and extending along a first direction; 
a second conductive line embedded in the inter-metal dielectric layer and extending along the first direction; and 
a dielectric layer extending along a top surface of the inter-metal dielectric layer;
a first ferroelectric random access memory (FRAM) structure over the inter-metal dielectric layer, embedded in the dielectric layer, and comprising: 
a bottom electrode layer over the first conductive line, [[and]] having an U-shaped when viewed in a cross section taken along a second direction substantially perpendicular to the first direction, and a vertical portion of the bottom electrode layer extending upwardly from the first conductive line to beyond a top surface of the dielectric layer; 
a ferroelectric layer conformally formed on the bottom electrode layer and extends across the second conductive line, the ferroelectric layer formed on the dielectric layer being in a position lower than a top end of the vertical portion of the bottom electrode layer; and
a top electrode layer over the ferroelectric layer .
5. (Currently amended) The semiconductor device of claim 1, wherein the ferroelectric layer extends vertically from a bottom portion of the bottom electrode layer and laterally beyond the vertical portion of the bottom electrode layer. 

6. (Canceled)
7. (Currently amended) The semiconductor device of claim 1, 
the top surface of the dielectric layer. 
11. (Currently amended) A semiconductor device, comprising:
an inter-metal dielectric layer; 
a first conductive line embedded in the inter-metal dielectric layer; 
a dielectric layer over the inter-metal dielectric layer;
a bottom electrode layer over the first conductive line and having a first protrusion extending above the dielectric layer and terminating prior to overlapping the dielectric layer; 
a ferroelectric layer wrapping around three sides of the first protrusion of the bottom electrode layer; and
a top electrode layer over the ferroelectric layer. 


Allowable Subject Matter
In light of applicant’s amendments filed on 09/17/2021 and further amendments done on 11/10/2021,
Claims 1-5, 7, 9-12, 15-17, 21-22 and 24-27 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2004/0129961 A1 to Paz de Araujo teaches, 
a semiconductor device (nonvolatile ferroelectric memory; Fig. 2; [0064]), comprising: 

    PNG
    media_image1.png
    469
    693
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    448
    721
    media_image2.png
    Greyscale

an inter-metal dielectric layer (218; Fig. 2A; [0064]; i.e. first insulator layer); 
a first conductive line (220, left; Fig. 2A; [0064]; i.e. via) embedded in the inter-metal dielectric layer (218); 
a second conductive line (220, second from left) embedded in the inter-metal dielectric layer (218) (Fig. 2A; [0064]) and extending along the first direction (vertical); and 
a dielectric layer (230; Fig. 2A; [0066]; i.e. second interlayer dielectric layer) extending along a top surface of the inter-metal dielectric layer (218);
a first ferroelectric random access memory (FRAM) structure over the inter-metal dielectric layer (218),
embedded in the dielectric layer (230), and comprising: 
a bottom electrode layer (242; Fig. 2; [0067]; i.e. bottom electrode) over (including intervening layer 226) the first conductive line (220, left), 

a ferroelectric layer (244; Fig. 2; [0067]; i.e. ferroelectric thin film) conformally formed on the bottom electrode layer (242) and extends across the second conductive line (220, second from left); and 
a top electrode layer (246; Fig. 2; [0067]; i.e. top electrode) over the ferroelectric layer (244).
However, neither Paz de Araujo nor any cited prior art, appear to explicitly disclose, in context, a vertical portion of the bottom electrode layer extending upwardly from the first conductive line to beyond a top surface of the dielectric layer; and 
the ferroelectric layer formed on the dielectric layer being in a position lower than a top end of the vertical portion of the bottom electrode layer;
Specifically, the aforementioned ‘a vertical portion of the bottom electrode layer extending upwardly from the first conductive line to beyond a top surface of the dielectric layer; and the ferroelectric layer formed on the dielectric layer being in a position lower than a top end of the vertical portion of the bottom electrode layer,’ is material to the inventive concept of the application at hand to achieve a ferroelectric memory device with high-speed operation, reduction in power consumption, and increase in memory capacity.
Examiner’s note: The structural limitation of the invention, in order to reduce the size and power consumption of the device, is not taught by prior art Paz de Araujo. The bottom electrode in Paz de Araujo extends laterally, not upwardly, beyond the dielectric layer. There is no motivation either for Paz de Araujo to modify bottom electrode to extend it upwardly using additional teaching.

Amended independent claim 11 is allowable because the closest prior art US Patent Pub # US 2004/0129961 A1 to Paz de Araujo teaches, 
a semiconductor device (nonvolatile ferroelectric memory; Fig. 2; [0064]), comprising: 

    PNG
    media_image1.png
    469
    693
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    448
    721
    media_image2.png
    Greyscale

an inter-metal dielectric layer (218; Fig. 2A; [0064]; i.e. first insulator layer); 
a first conductive line (220, left; Fig. 2A; [0064]; i.e. via) embedded in the inter-metal dielectric layer (218); 
a dielectric layer (230; Fig. 2A; [0066]; i.e. second interlayer dielectric layer) over the inter-metal dielectric layer (218); 
a bottom electrode layer (242; Fig. 2; [0067]; i.e. bottom electrode) over (including intervening layer 226) the first conductive line (220, left), and 
a ferroelectric layer (244; Fig. 2; [0067]; i.e. ferroelectric thin film) on the bottom electrode layer (242); and 
a top electrode layer (246; Fig. 2; [0067]; i.e. top electrode) over the ferroelectric layer (244).
However, neither Paz de Araujo nor any cited prior art, appear to explicitly disclose, in context, the bottom electrode layer having a first protrusion extending above the dielectric layer and terminating prior to overlapping 
Specifically, the aforementioned ‘the bottom electrode layer having a first protrusion extending above the dielectric layer and terminating prior to overlapping the dielectric layer; and a ferroelectric layer wrapping around three sides of the first protrusion of the bottom electrode layer,’ is material to the inventive concept of the application at hand to achieve a ferroelectric memory device with high-speed operation, reduction in power consumption, and increase in memory capacity.
Examiner’s note: The structural limitation of the invention, in order to reduce the size and power consumption of the device, is not taught by prior art Paz de Araujo. The bottom electrode in Paz de Araujo extends laterally beyond the dielectric layer and does not have a first protrusion without any lateral extension above the dielectric layer. Since there is no protrusion of bottom electrode layer extending above the dielectric layer, therefore the ferroelectric layer does not wrap around three sides of the first protrusion of the bottom electrode layer. There is no motivation either for Paz de Araujo to modify bottom electrode to extend it upwardly using additional teaching.

Amended independent claim 21 is allowable because the closest prior art US Patent Pub # US 2004/0129961 A1 to Paz de Araujo teaches, 
a semiconductor device (nonvolatile ferroelectric memory; Fig. 2; [0064]), comprising: 

    PNG
    media_image1.png
    469
    693
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    448
    721
    media_image2.png
    Greyscale

a first dielectric layer (218; Fig. 2A; [0064]; i.e. first insulator layer); 
a conductive line (220, left; Fig. 2A; [0064]; i.e. via) embedded in the first dielectric layer (218); 

a bottom electrode layer (242; Fig. 2; [0067]; i.e. bottom electrode) partially embedded in the second dielectric layer (230); 
a ferroelectric layer (244; Fig. 2; [0067]; i.e. ferroelectric thin film) conformally formed on the bottom electrode layer (242) and the second dielectric layer (230), 
a top electrode layer (246; Fig. 2; [0067]; i.e. top electrode) conformally formed on the ferroelectric layer (244).
However, neither Paz de Araujo nor any cited prior art, appear to explicitly disclose, in context, the bottom electrode layer having a vertical portion extending upwardly from the conductive line to beyond a top surface of the second dielectric layer; and the ferroelectric layer formed on the second dielectric layer being in a position lower than a top end of the vertical portion of the bottom electrode layer;
Specifically, the aforementioned ‘the bottom electrode layer having a vertical portion extending upwardly from the conductive line to beyond a top surface of the second dielectric layer; and the ferroelectric layer formed on the second dielectric layer being in a position lower than a top end of the vertical portion of the bottom electrode layer,’ is material to the inventive concept of the application at hand to achieve a ferroelectric memory 
Examiner’s note: The structural limitation of the invention, in order to reduce the size and power consumption of the device, is not taught by prior art Paz de Araujo. The bottom electrode in Paz de Araujo extends laterally beyond the dielectric layer and does not have a vertical portion extending upwardly from the conductive line to beyond the top surface of the second dielectric layer. Since there is no vertical portion of the bottom electrode extending upwardly from the conductive line to beyond the top surface of the second dielectric layer, therefore the ferroelectric layer formed on the second dielectric layer cannot be in a position lower than the top end of the vertical portion of the bottom electrode layer. There is no motivation either for Paz de Araujo to modify bottom electrode to extend it upwardly using additional teaching.

Dependent claims 2-5, 7-10, 12, 15-17, 22 and 24-27 depend, directly or indirectly, on allowable independent claims 1, 11 and 21, respectively. Therefore, claims 2-5, 7-10, 12, 15-17, 22 and 24-27 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


11/18/2021